--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
October 28, 2011




To:           United American Petroleum Corp.


Re:         Lozano Lease
Frio County, Texas


Gentlemen:


This letter, upon acceptance by United American Petroleum Corp. (“Buyer”) and
Alamo Energy Corp. (“Seller”) regarding the acquisition by Buyer of all of the
Seller’s right, title and interest in the oil, gas and mineral lease enumerated
in Schedule 1 to Exhibit A attached hereto (the “Lozano Lease”) and the
wellbores described on Schedule 1 to Exhibit A and any personal property related
to the production of oil and gas from the lands covered by the Lozano Lease (the
“Wells” and “Personal Property”), subject to the terms and conditions herein
contained.


1.


consideration


Buyer agrees to pay to Seller, the sum of One Hundred Sixty Thousand Dollars
(the “Purchase Price”) for all of Seller’s right, title and interest in the
Lozano Lease, the Wells and the Personal Property. The Purchase Price shall be
paid by wire transfer in immediately available funds to the following bank
account:


Bank
ABA#
Acct #
For the account of Alamo Energy Corp.

 
2.


closing/assignment


Seller and Buyer agree that Closing of the purchase of the Lozano Lease, the
Wells and the Personal Property will occur within two (2) business days after
the execution of this Agreement.  Seller and Buyer agree that in return for the
payment of the Purchase Price by Buyer to Seller at Closing Seller will deliver
to Buyer a fully executed assignment of all of Seller’s right, title and
interest in  the Lozano Lease, the Wells and the Personal Property in the form
attached hereto as Exhibit A (the “Assignment”), effective at 7:00 a.m. Central
Daylight Time on October 1, 2011 (the “Effective Time”).


3.


Oil and Gas Production


Seller shall retain all sales proceeds attributable to the sales of oil and gas
produced from the Wells prior to the Effective Time. Seller and Buyer shall use
their best efforts to determine and agree on the amount of crude oil produced
from the Wells and unsold in the tanks as of the Effective Time. Buyer shall
remit to Seller the proceeds from the sale of such crude oil inventory within
five (5) days from Buyer’s receipt of the proceeds from the crude oil purchaser
or the operator of the Wells.


 
1

--------------------------------------------------------------------------------

 
4.


notices


Unless otherwise expressly provided in this Agreement, all notices required or
permitted hereunder shall be in writing and deemed sufficiently given for all
purposes hereof if (i) delivered in person, by courier or by registered or
certified United States Mail to the person to be notified, with receipt
obtained, or (ii) delivered by Federal Express or other reputable overnight
courier service, with receipt obtained, or (iii) sent by telecopy, telefax or
other facsimile or electronic transmission, with "answer back" or other "advice
of receipt" obtained, in each case to the appropriate address or number as set
forth below.  Each notice shall be deemed effective on receipt by the addressee
as aforesaid; provided that, notice received by telex, telecopy, telefax or
other facsimile or electronic transmission after 5:00 p.m. at the location of
the addressee of such notice shall be deemed received on the first business day
following the date of such electronic receipt.  Notices to the parties to this
Agreement shall be addressed as follows:


Alamo Energy Corp.
10575 Katy Freeway, Suite 300
Houston, TX 77024
Attn: Allan Millmaker
Phone: 832-200-4832
Telecopy: 713-464-8381


United American Petroleum Corp.
9600 Great Hills Trail, Suite 150W
Austin, TX 78759
Attn:
Phone:
Telecopy:


Any party hereto may change its address and number for notice purposes by
sending notice to the other party to this Agreement in conformity with the terms
of this Section.


5.


counterpart execution/originals


This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.  The parties hereto covenant and agree that any facsimile or
electronic copy evidencing execution of this Agreement by a party hereto shall
be deemed to be equivalent to an original signature of any party.
 
6.


entire agreement


This Agreement, together with all Exhibits attached hereto contain the entire
agreement between the parties with respect to the subject matter hereof and
there are no agreements, understandings, representations or warranties between
the parties other than those set forth or referred to herein.
7.


miscellaneous


(a)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


 
2

--------------------------------------------------------------------------------

 
(b)           Amendments and Waivers.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by all
parties.  Any party hereto may, only by an instrument in writing, waive
compliance by another party hereto with any term or provision of this Agreement
on the part of such other party hereto to be performed or complied with.  The
waiver by any party hereto of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach.


(c)           Exhibits.  All Exhibits hereto which are referred to herein are
hereby made a part of this Agreement and incorporated herein by such reference.


(d)           Interpretation.  It is expressly agreed that this Agreement shall
not be construed against any party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement.  Each party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates.


(e)           Law/Venue/Attorneys' Fees.  This Agreement shall be governed by,
and interpreted pursuant to, the laws of the State of Texas. The venue for any
action brought to enforce the terms of this Agreement shall be in the Courts of
Frio County, Texas. The prevailing party in any legal or alternative dispute
resolution proceeding brought under or to enforce this Agreement shall be
additionally entitled to recover court and/or alternative dispute resolution
costs and reasonable attorneys' fees from the non-prevailing party.


(f)           Severability.  If any term, provision or condition of this
Agreement, or any application thereof, is held invalid, illegal or unenforceable
in any respect under any law or judicial pronouncement, this Agreement shall be
reformed to the extent necessary to conform, in each case consistent with the
intention of the parties, to such law and/or judicial pronouncement, and to the
extent such term, provision or condition cannot be so reformed, then such term,
provision or condition (or such invalid, illegal or unenforceable application
thereof) shall be deemed deleted from (or prohibited under) this Agreement, as
the case may be, and the validity, legality and enforceability of the remaining
terms, provisions and conditions contained herein (and any other application of
such term, provision or condition) shall not in any way be affected or impaired
thereby.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


(g) Time of Essence.  Time is of the essence in this Agreement.


If the foregoing properly sets forth our mutual understanding and agreement with
respect to the acquisition of the Seller’s interest in the Lozano Lease, the
Wells and the Personal Property, please confirm your acceptance of the terms and
conditions herein contained in the space provided below and return a fully
executed original of this Agreement to Seller at your earliest convenience. If
you have any questions, please feel free to contact the undersigned.
 
 

 
Sincerely,
 
ALAMO ENERGY CORP.
 
    By:  /s/ Allan Millmaker        Allan Millmaker, Chief Executive Officer  

 
 
ACCEPTED AND AGREED TO
this 4th day of November, 2011:




UNITED AMERICAN PETROLEUM CORP.
 

By: /s/ Michael Carey    Printed Name: Michael Carey   Title: CEO  

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ASSIGNMENT and BILL OF SALE






KNOWN ALL MEN BY THESE PRESENTS


That the undersigned, Alamo Energy Corp., a Nevada corporation with principal
offices located at 10575 Katy Freeway, Suite 300, Houston, Texas,
77024,(hereinafter referred to as “ASSIGNOR”) for and in consideration of the
sum of Ten Dollars ($10.00) cash and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, does
hereby TRANSFER, SELL, ASSIGN AND CONVEY unto United American Petroleum Corp., a
_____ corporation with principal offices located at 9600 Great Hills Trail,
Suite 150W, Austin, Texas 78759 (hereinafter referred to as “ASSIGNEE”) all of
Assignor’s right, title and interest, in and to:


(1) the Oil and Gas Lease as set forth in Schedule 1 herein, attached hereto,
and reference to which is hereby made.


(2)  all wells, tanks, lines, pipelines, gathering lines, flow lines, equipment,
machinery, materials, structures, pumps, separators, heater treaters,
compressors, fixtures and other personal property of every kind and nature for
the production of oil and gas from the Hector C. Lozano #1 (API # 42-633-32208),
Hector C. Lozano #2 ((API # 42-633-32220) and Hector C. Lozano #3 (API #
42-633-32228) wells (the “Wells”) (herein the “Assigned Personal Property”); and


 (3) all farm-in agreements, farm-out agreements, operating agreements,
exploration agreements and all other contractual agreements of any kind or
character for the acquisition, disposition, development and/or joint operation
of the Oil and Gas Lease; all contractual agreements for the management of wells
and/or oil and gas leases; all production sales agreements, marketing
agreements, transportation agreements, gathering agreements, and other
agreements for the disposition or transportation of production; rights under
forced pooling orders, unitization agreements, pooling agreements, and
communitization agreements; gas balancing agreements; salt water disposal
agreements; rights-of-way, easements, surface leases, servitudes, franchises and
permits; all contract rights, receivables, claims, and choses in action; and all
other rights (including choses in action) of every kind and character relating,
incidental or in any wise appertaining to the Oil and Gas Lease, the Assigned
Personal Property and/or the rights, contracts or properties otherwise described
in this paragraph (all of the foregoing in this paragraph collectively, the
“Assigned Incidental Rights”).


THIS ASSIGNMENT of Oil and Gas Leases and Assigned Incidental Rights is made
without warranty of title of whatsoever kind or character, express or implied,
except as to claims of all persons claiming an interest by, through or under
Assignor, and is expressly made subject to all valid, subsisting royalty and
overriding royalty interests, production payments or similar lease burdens
presently affecting Assignor’s interests in the drilling units for the Wells.
 
THIS ASSIGNMENT OF ASSIGNED PERSONAL PROPERTY IS MADE WITHOUT ANY WARRANTY
RESPECTING THE QUALITY, QUANTITY, DESCRIPTION, CONDITION, MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR USE OR PURPOSE OF ANY OF THE ASSIGNED PERSONAL
PROPERTY. This Assignment shall extend to and be binding upon the heirs,
personal representatives, trustees, successors and assigns, of the respective
parties.
 
THIS ASSIGNMENT is executed in a number of counterparts, each of which shall be
binding as if each party executed the same assignment.


IN WITNESS WHEREOF, the undersigned has executed this instrument on this _____
day of                 , 20__.
 
 

 
ALAMO ENERGY CORP.
 
    By:       Name:       Title:            

 
                                                     
STATE OF TEXAS                                                            }
                                }  SS
COUNTY OF HARRIS                                                     }




Before me the undersigned a Notary Public, in and for said County and State, on
this          day of                 , 2011, personally appeared               
  , to me known to be the identical person who signed the name of the maker
thereof to the within and foregoing instrument on behalf of  Alamo Energy
Corp.  in his capacity as                 , and acknowledged to me that he
executed the same as his free and voluntary act and deed, and as the free and
voluntary act and deed of said corporation, for the uses and purposes therein
set forth.


My commission expires:_____________________________


Notary Public:  _______________________________
 

 
 
4

--------------------------------------------------------------------------------

 
 
Schedule 1




Attached to and made a part of that certain Assignment and Bill of Sale
By and between Alamo Energy Corp., as Assignor and
United American Petroleum Corp., as Assignee effective as of October 1, 2011




SCHEDULE OF LEASES
 
 

 Lessor:      Rita Ann Lozano, Lisa Lynn Lozano, Hector Carlos Lozano, Jr.
 Lessee:  Clamp Operating, Inc.  Date:  October 26, 2004  Recorded:    Volume
1020, Page 538, Deed Records of Frio County, Texas

 
WELLBORES:


 

   API RRC#: Lease Name Well Num                 42-633-32208 08603 HECTOR C.
LOZANO 1     42-633-32220  08603 HECTOR C. LOZANO 2     42-633-32228 08603
HECTOR C. LOZANO 3  

 
 
 
5

--------------------------------------------------------------------------------